               Case 3:21-cv-00555-AWT Document 7 Filed 06/08/21 Page 1 of 1



Judge Alvin W Thompson
Abraham Ribicoff Federal Building
United States Courthouse
450 Main Street, Suite 240
Hartford, CT 06103

Re: Subverse, lnc. v. Castoro, et al.; Case No. 3:21-cv-00555-AWT

Dear Judge Thompson:

We are the defendants in the above-referenced matter. We request a 30 day extension in which
to respond to the complaint in this case so that we can have time to secure counsel.
We appreciate your consideration.

Very truly yours,

Emily Molli
Rocco Castoro
